DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant filed a response dated 9/23/2022 in which claims 1 and 4 have been canceled, claims 2-3 and 5-15 have been amended.  Thus, the claims 2-3 and 5-15 are pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2022 has been entered.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-3 and 5-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of submitting order to exchange for execution without significantly more. 
Claim 2 is directed to a device, which is one of the statutory categories of invention (Step 1: YES).
The claim 2 is directed to a trading device operable as part of an electronic trading system, the trading device comprising: a processor implementing a graphical user interface; a communication interface in communication with the processor and configured to receive market data from an electronic exchange for a plurality of tradeable objects including market data for a first tradeable object and market data for a second tradeable object; and a display device in communication with the processor and operating to display the graphical user interface, wherein the graphical user interface is configured to output processed market data and to receive an input from a user while the user interacts with the output of processed market data, wherein the graphical user interface displays a first axis including a first plurality of value locations corresponding to a plurality of pricing data included in the market data for the first tradeable object and displays a second axis including a second plurality of value locations corresponding to the plurality of pricing data included in market data for the second tradeable object, wherein the graphical user interface displays an indicator for a first order for the first tradeable object at one of the first plurality of value locations displayed along the first axis and a theoretical relationship relative to the first value axis and the second value axis as a theoretical curve, wherein the theoretical relationship is defined between the first tradeable object and the second tradeable object, and at least one selectable value location from the second plurality of value locations substantially adjacent to the displayed theoretical curve; an input device coupled with the display device and configured to receive a user command relative to the graphical user interface to, in response to a repositioning of the indicator from the one of the first plurality of value location displayed along the first axis to one of the at least one selectable value location from the plurality of value locations displayed along the second value axis and positioned relative to the displayed theoretical curve, cause the processor to determine an order parameter for a second order for the second tradeable object according to the new location, and the communication interface to submit the second order with the order parameter to the electronic exchange.  These limitations (with the exception of italicized limitations), under their broadest reasonable interpretation, describe the abstract idea of submitting order to exchange for execution which may correspond to a Certain Methods of Organizing Human Activity as these limitations relate to fundamental economic principles or practices (placing an order based on displayed market information: October 2019 Update: Subject Matter Eligibility).  The additional elements of a processor, graphical user interface, a communication interface, an electronic exchange, and a display device do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 2 recites an abstract idea (Step 2A-Prong 1: YES). 
This judicial exception is not integrated into a practical application because the additional elements of a processor, graphical user interface, a communication interface, an electronic exchange, and a display device result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of a processor, graphical user interface, a communication interface, an electronic exchange, and a display device are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing device.  The presence of a generic computing device does nothing more than to implement the claimed invention (MPEP 2106.05(f)).  The limitation (with the exception of italicized limitation), receive market data from an electronic exchange for a plurality of tradeable objects including market data for a first tradeable object and market data for a second tradeable object amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The additional limitations are no more than mere instructions to apply the exception using a generic computer element.  Therefore, the recitation of additional elements of a processor, graphical user interface, a communication interface, an electronic exchange, and a display device do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 2 is directed to an abstract idea (Step 2A-Prong 2: NO). 
The claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a processor, graphical user interface, a communication interface, an electronic exchange, and a display device are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements.  The limitations which have been identified as insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The specification describes the additional elements of a processor, graphical user interface, a communication interface, an electronic exchange, and a display device to be general purpose computing devices and the court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner.  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 2 is not patent-eligible.
Dependent claims 3 and 5-15 further define the abstract idea that is present in the independent claim 2 and hence corresponds to Certain Methods of Organizing Human Activity and hence are abstract in nature for the reasons presented above.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 3 and 5-15 are directed to an abstract idea.  Thus, the claims 2-3 and 5-15 are not patent-eligible.
Response to Arguments
Applicant's arguments filed dated 9/23/2022 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 2-3 and 5-15 under 35 U.S.C. 101, Applicant states that the claims are not directed to a judicial exception under Prong One of Revised Step 2A.  Applicant submits that the amended claims provide a mechanism that converts graphical position data into specific order parameters for submission to an electronic exchange represents an improvement over other trading devices by providing a new and useful means of interacting with the data and the trading device not found in other trading devices much less in a fundamental economic practice of economics.  Thus, while the claims may involve one or more abstract idea or judicial exception, these claims are directed to the interaction of the user with a graphical use interface in order to select parameters and generate a corresponding order message for submission.  The Applicant respectfully submits that this claimed interaction is a well-understood, routine, and/or conventional activity.  For these reasons, the Applicant respectfully submits that the pending claims are not directed to an abstract idea or judicial exception as discussed in the MPEP 2106 and are therefore eligible under Prone One of the analysis.
Examiner respectfully disagrees and notes that under Step 2A, Prong One, Examiner considers each and every limitation of the independent claim to determine if the claim recites an abstract idea.  In this case, it was determined that the claim recites an abstract idea of submitting order to exchange for execution and is supported by various claimed limitations.  In fact, Applicant supports this determination that the claim may involve one or more abstract idea or judicial exception.  The interaction of the user with a graphical user interface is also abstract concept (October 2019 Update: Subject Matter Eligibility, pages 4-5; Certain Methods of Organizing Human Activity, certain activity between a person and computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the “certain methods of organizing human activity” grouping).  Thus, the claim recites an abstract idea under Step 2A, Prong One.
Applicant also states that under Step 2A, Prong Two, the recited elements for converting graphical position data into order parameters for submission to an electronic exchange are not known, much less utilized, in electronic trading at the time of filing.  Thus, the Applicant submits that when considered as a whole, the claimed mechanism and graphical user interface for represents a practical and functional improvement over known electronic trading systems and methods for electronic trading.  
Examiner notes that the “’novelty’ of any elements or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” The claim does not recite any conversion step which involves converting graphical position data into order parameters for submission to an electronic exchange.  The graphical user interface displays an indicator for the order and a user input to reposition the indicator from one value location to another causes the order to be submitted to the electronic exchange.  The technology elements are used as a tool to implement the abstract idea of submitting order to exchange for execution.  There is no technical improvement and thus the claim does not integrate the abstract idea into a practical application.  Thus, the claims are directed to an abstract idea.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693